FOURTH AMENDMENT TO AMENDED

STOCK EXCHANGE AND PLAN OF MERGER AGREEMENT

 

THE STOCK EXCHANGE AND PLAN OF MERGER AGREEEMNT (the “Agreement”) entered into
on the 8th day of September 2006, and as subsequently amended, by and among
GALTECH SEMICONDUCTOR MATERIALS CORPORATION, a Utah corporation (“GALTECH”) and
CBM GROUP, INC., a Nevada corporation (“CBM”), is hereby further Amended as
follows:

 

WITNESSETH

 

WHEREAS, Wells Fargo Bank, Scott Garrett, and the Chapter 11 Trustee, Linda
Bloom, in Case No. 04-17704, have all entered into a Stipulated Motion to
Approve Compromise of Controversy, wherein Linda Bloom purports to have the
authority to have Hydroscope ® IP and related assets purchased by CBM Group,
Inc. from Hydroscope Canada, Inc. to revert in ownership to the Bankruptcy
Estate the Cooks, Case No. 04-17704;

 

WHEREAS, this purported action by Linda Bloom, accomplished in concert with
Wells Fargo, Scott Garrett, to disgorge CBM Group, Inc. of its Hydroscope IP and
related assets, has now interfered with this Agreement closing and clouded the
legal ownership of CBM Group, Inc.’s assets; and

 

WHEREAS, CBM Group, Inc. has filed an Adversary Action in Bankruptcy Case No.
04-17704, seeking a Declaratory Judgment against Linda Bloom, declaring Linda
Bloom’s purported actions of disgorging Hydroscope IP and related assets from
CBM Group, Inc. to be null and void; and

 

WHEREAS, all others terms of the proposed Stock Exchange and Plan of Merger have
been completed and or waived by Management of CBM Group, Inc. and GALTECH; and

 

WHEREAS, both CBM Group, Inc. and GTSM agree additional time is required to
effectuate a closing because of the illegal actions of Linda Bloom; and

 

THEREFORE IT IS RESOLVED, the terms of the Agreement executed on September 8,
2006 and as previously Amended, are further Amended in accordance with the above
statements and the Closing Date of the Agreement, as defined in Article VII,
unless otherwise amended by the parties hereto, shall be no later than sixty
(60) days after the effective date of this Amendment of the Agreement, unless
otherwise mutually extended, notwithstanding a closing can take place as soon
the disgorgement of CBM Group, Inc. IP is resolved. If Closing does not take
place within sixty (60) days from the effective date hereon, unless the parties
mutually agree to extend it, this Agreement as Amended shall be null and void
and shall have no further force or effect upon the parties.

 

 

 


--------------------------------------------------------------------------------



 

 

 

PARTIES:

Effective Date: April 19, 2006

 

 

CBM Group, Inc.

 

 

a Nevada Corporation

 

 

----------/s/----------

 

 

By___________________________

 

Daniel W. Cook, President

 

 

 

 

GALTECH SEMICONDUCTOR

MATERIALS CORPORATION

 

a Utah Corporation

 

 

---------/s/----------

 

 

By____________________________

 

Garrett Quintana, President

 

 

 

 

2

 

 

 